Citation Nr: 1622410	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-00 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to September 1988, from January 1991 to July 1991 and from July 1991 to February 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was remanded by the Board in April 2015 in order to afford the Veteran his requested Board hearing.  The case now returns for appellate review. 

In December 2015 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file and reflects the record was held open for 60 days from the date of the hearing to allow the Veteran to submit additional evidence.  In January 2016, the Veteran submitted a motion for the record to be held open for an additional 60 days, which was granted by the Board in March 2016.  In March 2016, the Veteran submitted February 2016 lay statements for his diabetes claim from his former spouse and from a fellow service member, but did not waive review of the newly submitted evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2015).  The Board also notes additional evidence was associated with the record, since the issuance of the most recent March 2013 supplemental statement of the case, to include a VA treatment records most recently dated in April 2016, and the Veteran did not waive review of such.  However, in light of the favorable decision below, which reopens entitlement to service connection for diabetes mellitus, type II, a remand for the additional evidence to be considered by the AOJ is not warranted.

The Board notes that the provisions of 38 C.F.R. § 3.156 (c) (2015) regarding the receipt of new and material evidence and service records are potentially applicable to determinate whether the October 2009 prior rating decision denial of entitlement to service connection for diabetes mellitus, type II, is final.  However, although service treatment records were submitted by the Veteran subsequent to the October 2009 rating decision, including most recently in March 2016 and May 2016, such are not relevant to the claim for the diabetes mellitus type II, or are duplicative of previous service records.  Therefore, new and material evidence is required to reopen the claim for service connection for diabetes mellitus type II, as addressed in the decision below.

The issue of entitlement to service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An October 2009 rating decision denied entitlement to service connection for diabetes mellitus, type II, and the Veteran did not appeal that decision in a timely manner, and no new and material evidence was received within the appeal period.

2.  Evidence received since the final October 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The October 2009 rating decision, which denied of a claim of service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).
 
2.  New and material evidence sufficient to reopen the previously denied claim of service connection for diabetes mellitus, type II, has been received.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this decision, the Board reopens the claim for entitlement to service connection for diabetes mellitus, type II.  Therefore, VA's duties to notify and assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2015) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the April 2015 Board remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Entitlement to service connection for diabetes mellitus, type II, was first denied an October 2009 rating decision.  The Veteran was notified of the decision later that same month.  Within the appeal period no additional evidence was associated with the claims file.  In fact, the next documents were not received until March 2012.  In April 2012, the Veteran filed a claim to reopen entitlement to service connection for diabetes mellitus, type II, which was denied in a June 2012 rating decision and forms the basis of the present appeal.  Thus, as the Veteran did not appeal the October 2009 rating decision in a timely manner, and no new and material evidence was received within the appeal period of the October 2009 rating decision, the October 2009 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The Board must determine whether new and material evidence has been received before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2015).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the October 2009 rating decision, the evidence of record included, service treatment records, VA treatment records, and statements from the Veteran.

New evidence added to the record since October 2009 rating decision, consists of additional VA treatment records, additional statements from the Veteran, December 2015 testimony from the Veteran and February 2016 lay statements from the Veteran's former spouse and from a fellow service member.  Specifically, in December 2015 testimony, as he had in a July 2009 statement associated with his prior claim, the Veteran reported he had elevated blood sugar during service.  However, he also submitted February 2016 statements from his former spouse and from a fellow service member, which support the Veteran's contention that he had elevated blood sugar during service. 

The Board finds that this evidence is new, particularly the December 2015 testimony and February 2016 lay statements, because such were not previously before VA decision makers.  The February 2016 lay statements are also material because the evidence provides an indication of a link between the Veteran's diabetes mellitus, type II and active service.  The RO denied the claim, in the October 2009 rating decision, because the evidence did not show a link between the currently diagnosed diabetes and the Veteran's active duty military service.  However, in a February 2016 statement, the Veteran's former spouse stated that she distinctly remembers that the Veteran had a glucose tolerance test in 1977.  Additionally, a February 2016 statement from a fellow service member stated the Veteran was concerned about consuming sugar in 1984.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade, 24 Vet. App. 110, 120-21.  Accordingly, the Board concludes entitlement to service connection for a diabetes mellitus, type II, is reopened because new and material evidence has been received.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a diabetes mellitus, type II, is reopened.


REMAND

The Board has found that new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  The Board finds, however, that adjudication of the reopened claim on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.   In the present case, the RO has not de facto reopened the claim and/or considered such on the merits de novo.  Accordingly, this issue must be remanded to the RO for consideration of such in the first instance on the merits. 

Additionally, VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  As noted above, in December 2015 testimony, the Veteran reported he had elevated blood sugar in service and that he was advised to control such with his diet and provided two February 2016 lay statements supporting such.  Additionally, a January 1987 service treatment record reflected a glucose reading of 111.  However, as the Veteran has not been provided with a VA examination which addresses a possible causal relationship between service and his currently diagnosed diabetes mellitus, type II, he should be scheduled for appropriate examination, as there is no VA nexus opinion of record on whether his current diabetes mellitus, type II, is causally related to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, as the Veteran's diabetes mellitus, type II, claim is being remanded for other matters, the Board concludes another opportunity for the Veteran to provide identified records should be afforded to the Veteran.  Specifically, in December 2015 testimony, the Veteran reported that in 1997 he was turned down for employment with US Express because his blood sugar was too high.  Thus, on remand, these records or any other records identified by the Veteran should be obtained, to the extent possible.

Finally, updated VA treatment records should be obtained.  The record reflects the Veteran most recently received VA treatment from the Bellevue Community Based Outpatient Clinic (CBOC), part of the VA Nebraska-Western Iowa Health Care System, in April 2016.  Thus, on remand, updated VA treatment records from the VA Nebraska-Western Iowa Health Care System, to include the Bellevue CBOC and all associate outpatient clinics, since April 2016, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the VA Nebraska-Western Iowa Health Care System, to include the Bellevue CBOC and all associated outpatient clinics, since April 2016, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain records for Veteran from 1997 from US Express.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his diabetes mellitus, type II.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The VA examiner is requested to provide an opinion as to whether it is at least as likely as not diabetes mellitus, type II, is etiologically related to any period of active service from June 1975 to September 1988, from January 1991 to July 1991 and from July 1991 to February 1992.

The VA examiner should specifically consider the Veteran's report of elevated blood sugar during service, supported by a January 1987 service treatment which documented a glucose reading of 111.  Additionally, the examiner shoulder consider the Veteran's December 2015 testimony that he was advised to control such with his diet as well as well as the February 2016 lay statements of record from the Veteran's former spouse and fellow service member.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A complete rationale for all opinions expressed must be provided.

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


